DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/07/2020 is in compliance with the provisions of 37 C.F. R 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
The Oath/Declaration filed on 11/05/2020 is hereby acknowledged.

Drawings
The drawings were received on 02/07/2020.  These drawings are acceptable.

Claim Objections
Claim 13, 15 objected to because of the following informalities:  
Claim 13, line 3-4 recites the limitation “the random sampling scope”. This limitation should be amended to “the predefined random sampling scope” so as to be consistent with usage thereof in the claims.
Claim 15, line 2 recites the limitation “CAN” which should be fully spelt out for first time occurrence.  
Claim 15, line 2 recites the limitation “the engine test stand” which first appears in claim 14.  Hence, it is suggested to change the dependence of claim 15 to claim 14 for proper antecedent basis for such limitation.
  Appropriate correction is required.

Allowable Subject Matter
Claims 11-12, 14 and 16-19 are  allowed.
Claim 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, particularly Babinsky et al. (US 20090063120 A1 cited in submitted IDS) considered either alone or in combination with other prior arts of record, fails to fairly teach or suggest the limitations of:
“forming a time difference between the receiving instant of the message and the receiving instant of the further message; 
ascertaining a deviation of the time difference with respect to a predefined macro increment of the simulation; and 
based on the deviation, determining a starting instant of the simulation” when considered in view of the other limitations as recited in claims 1, 18 and 19.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Galula et al. (US 2016/0381068 A1) discloses (Para. [0062]) “A deviation from an expected repetition period may be identified or detected, e.g., by an SEU 40, by comparing a repetition period, a time interval between messages or other timing aspects measured for messages to data in a model. For example, in order to determine whether or not at least one of first and a second messages is related to an anomaly, an SEU 40 may compare the time between the two messages (e.g., the time difference between receiving, by the SEU 40, the first message and the second message) to a time interval in a model. As further described herein, a model may include thresholds (e.g., a maximal deviation from a normal or expected time interval) and contexts that may be used, e.g., by an SEU 40, to determine anomalies. Accordingly, an embodiment may determine whether or not at least one message included in a plurality of messages is related to an anomaly.”
Yunt et al. (US 7774172 B1) discloses (Fig. 11B, col. 20, line 22-33)“ The execution timing of the example block diagram in single task mode is shown in the first time-line of FIG. 11B. In this diagram, note that the execution-time is not synchronized with real-world time. Instead, execution time progresses as fast as it can in real-world time. The sorted list 259 is executed on the time-line 260. The methods in the list 262 are executed at the appropriate time step 264. Block diagram modeling software can also allow users to simulate real-world conditions by synchronizing execution time with real-world time. Such execution is illustrated in the second timing diagram of FIG. 11B. The methods 262 are implemented at a time-step 264 synchronized with real world time on the time line 270.”
Gilmore et al. (US 2015/0323913 A1) discloses (Fig. 4, Para. [0048]) “Error calculation component 202 determines the difference between the actual operations data 218 and that output 201 by model 200. Thus, the real-time systems at the worksites are synchronized with the simulated system in model 200. In one embodiment, this is done in near real-time, and in another embodiment, the comparison is stored in data store 208 for later playback. Model 200 generates the output 201 indicative of the productivity, performance and positions of the equipment, and a variety of other things (some of which are discussed below) as a function of time. The items (such as the harvesters, tractors, trucks and trailers) in the field operation architectures are equipped with location systems (such as GPS equipment) and a variety of other sensors (represented by sensors 220 in FIG. 4). Therefore, they can provide the actual operations data 218, which is indicative of production, performance, geospatial position, and a wide variety of other information, as a function of time. The actual data 218 can then be compared against the corresponding model outputs 201.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633